Name: Commission Regulation (EU) NoÃ 206/2012 of 6Ã March 2012 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for air conditioners and comfort fans Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  building and public works;  energy policy;  electronics and electrical engineering;  deterioration of the environment;  technology and technical regulations;  marketing
 Date Published: nan

 10.3.2012 EN Official Journal of the European Union L 72/7 COMMISSION REGULATION (EU) No 206/2012 of 6 March 2012 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for air conditioners and comfort fans (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products (1), and in particular Article 15(1) thereof, After consulting the Ecodesign Consultation Forum, Whereas: (1) Under Directive 2009/125/EC ecodesign requirements should be set by the Commission for energy-related products representing significant volumes of sales and trade, having significant environmental impact and presenting significant potential for improvement through design in terms of their environmental impact, without entailing excessive costs. (2) Point (a) of Article 16(2) of Directive 2009/125/EC provides that in accordance with the procedure referred to in Article 19(3) and the criteria set out in Article 15(2), and after consulting the Ecodesign Consultation Forum, the Commission shall, as appropriate, introduce implementing measures offering a high potential for cost-effective reduction of greenhouse gas emissions, such as for products in heating, ventilation and air-conditioning systems. (3) The Commission has carried out a preparatory study to analyse the technical, environmental and economic aspects of air conditioners and comfort fans typically used in households and small commercial establishments. The study has been developed together with stakeholders and interested parties from the EU and third countries, and the results have been made publicly available. (4) The main environmental aspects of the products covered, identified as significant for the purposes of this Regulation, are energy consumption in use phase and sound power level. The preparatory study also identified possible refrigerant leakage as a significant environmental aspect in form of direct greenhouse gas emissions, representing on average 10-20 % of the combined direct and indirect greenhouse gas emissions. (5) As shown in the preparatory study and confirmed during the impact assessment, there is a lack of information on the efficiency of comfort fans. However, in order to provide market surveillance authorities important information and allow efficient monitoring of the market for the purposes of setting minimum energy efficiency requirements in the future, product information requirements on comfort fans will ensure that the efficiency of the appliance and the measurement method used be well visible on the product. Furthermore, standby and off mode requirements are set for comfort fans. (6) The annual electricity consumption of products subject to this Regulation was estimated to have been 30 TWh in the EU in 2005. Unless specific measures are taken, annual electricity consumption is predicted to be 74 TWh in 2020. The preparatory study shows that the electricity consumption of products subject to this Regulation can be significantly reduced. (7) The preparatory study shows that requirements regarding other ecodesign parameters referred to in Annex I, Part 1, to Directive 2009/125/EC are not necessary as electricity consumption and sound power level of air conditioners in the use phase are the most significant environmental aspects. (8) As refrigerants are addressed under Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (2) no specific requirements on refrigerants are set in this Regulation. However, a bonus is proposed under the ecodesign requirements to steer the market towards the use of refrigerants with reduced harmful impact on the environment. The bonus will lead to lower minimum energy efficiency requirements for appliances using low- global warming potential (GWP) refrigerants. (9) Air conditioners can be part of systems installed in buildings. National legislation based inter alia on Directive 2010/31/EU of the European Parliament and of the Council of 19 May 2010 on the energy performance of buildings (3) may set new stricter requirements on those air conditioning systems, using the calculation and measurement methods defined in this Regulation as regards the efficiency of the air conditioner. (10) Standby and off-mode functions can be responsible for an important part of the total power consumption of these appliances. For air conditioners, except for double and single duct air conditioners, power consumption of these functions is part of the minimum energy performance requirements and of the seasonal efficiency measurement method. Standby and off-mode requirements for double and single duct air conditioners are set on the basis of the Ecodesign requirements of Commission Regulation (EC) No 1275/2008 (4). (11) The combined effect of ecodesign requirements set out in this Regulation and Commission Delegated Regulation (EU) No 626/2011 of 4 May 2011 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of air conditioners (5) is expected to result in annual electricity savings of 11 TWh by 2020, compared to the situation if no measures are taken. (12) Products subject to this Regulation should be made more energy efficient by applying existing non-proprietary cost-effective technologies that can reduce the combined costs of purchasing and operating these products. (13) The ecodesign requirements should not affect functionality from the end-user's perspective and should not negatively affect health, safety or the environment. In particular, the benefits of reducing electricity consumption during the use phase should more than offset any possible additional environmental impact during the production phase. (14) The ecodesign requirements should be introduced gradually in order to provide a sufficient timeframe for manufacturers to re-design products subject to this Regulation. The timing should be such as to avoid negative impacts on the functionalities of equipment on the market, and to take into account cost impacts for end-users and manufacturers, in particular small and medium-sized enterprises, while ensuring timely achievement of the objectives of this Regulation. (15) Measurements of the relevant product parameters should be performed through reliable, accurate and reproducible measurement methods, which take into account the recognised state of the art measurement methods including, where available, harmonised standards adopted by the European standardisation bodies, as listed in Annex I to Directive 98/48/EC of the European Parliament and of the Council of 20 July 1998 amending Directive 98/34/EC laying down a procedure for the provision of information in the field of technical standards and regulations (6). (16) In accordance with Article 8 of Directive 2009/125/EC, this Regulation specifies the applicable conformity assessment procedures. (17) In order to facilitate compliance checks, manufacturers should provide information in the technical documentation referred to in Annexes IV and V to Directive 2009/125/EC in so far as this information relates to the requirements laid down in this Regulation. (18) In addition to the legally binding requirements laid down in this Regulation, indicative benchmarks for best available technologies should be identified to ensure the wide availability and easy accessibility of information on the life-cycle environmental performance of products subject to this Regulation. (19) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 19(1) of Directive 2009/125/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes eco-design requirements for the placing on the market of electric mains-operated air conditioners with a rated capacity of  ¤ 12 kW for cooling, or heating if the product has no cooling function, and comfort fans with an electric fan power input  ¤ 125W. 2. This Regulation shall not apply to: (a) appliances that use non-electric energy sources; (b) air conditioners of which the condenser-side or evaporator-side, or both, do not use air for heat transfer medium. Article 2 Definitions For the purposes of this Regulation, the definitions in Article 2 of Directive 2009/125/EC of the European Parliament and of the Council shall apply. In addition, the following definitions shall apply: 1. air conditioner means a device capable of cooling or heating, or both, indoor air, using a vapour compression cycle driven by an electric compressor, including air conditioners that provide additional functionalities such as dehumidification, air-purification, ventilation or supplemental air-heating by means of electric resistance heating, as well as appliances that may use water (either condensate water that is formed on the evaporator side or externally added water) for evaporation on the condenser, provided that the device is also able to function without the use of additional water, using air only; 2. double duct air conditioner means an air conditioner in which, during cooling or heating, the condenser (or evaporator) intake air is introduced from the outdoor environment to the unit by a duct and rejected to the outdoor environment by a second duct, and which is placed wholly inside the space to be conditioned, near a wall; 3. single duct air conditioner means an air conditioner in which, during cooling or heating, the condenser (or evaporator) intake air is introduced from the space containing the unit and discharged outside this space; 4. rated capacity (Prated) means the cooling or heating capacity of the vapour compression cycle of the unit at standard rating conditions; 5. comfort fan means an appliance primarily designed for creating air movement around or on part of a human body for personal cooling comfort, including comfort fans that can perform additional functionalities such as lighting; 6. fan power input (PF) means the electric power input of a comfort fan in Watt operating at the declared maximum fan flow rate, measured with the oscillating mechanism active (if/when applicable). For the purposes of the Annexes, additional definitions are set out in Annex I. Article 3 Ecodesign requirements and timetable 1. The ecodesign requirements for air conditioners and comfort fans are set out in Annex I. 2. Each ecodesign requirement shall apply in accordance with the following timetable: From 1 January 2013: single duct and double duct air conditioners shall correspond to requirements as indicated in Annex I, point 2(a). From 1 January 2013: (a) air conditioners, except single and double duct air conditioners, shall correspond to requirements as indicated in Annex I, point 2(b) and points 3(a), 3(b), 3(c); (b) single ducts and double ducts shall correspond to requirements as indicated in Annex I, points 3(a), 3(b), 3(d); (c) comfort fans shall correspond to requirements as indicated in Annex I, points 3(a), 3(b), 3(e). From 1 January 2014: (a) air conditioners shall correspond to ecodesign requirements as indicated in Annex I, point 2(c); (b) single duct and double duct air conditioners shall correspond to requirements as indicated in Annex I, point 2(d). 3. Compliance with ecodesign requirements shall be measured and calculated in accordance with requirements set out in Annex II. Article 4 Conformity assessment 1. The conformity assessment procedure referred to in Article 8 of Directive 2009/125/EC shall be the internal design control set out in Annex IV to that Directive or the management system set out in Annex V to that Directive. 2. For the purposes of conformity assessment pursuant to Article 8 of Directive 2009/125/EC, the technical documentation file shall contain the results of the calculation set out in Annex II to this Regulation. Article 5 Verification procedure for market surveillance purposes Member States shall apply the verification procedure described in Annex III to this Regulation when performing the market surveillance checks referred to in Article 3(2) of Directive 2009/125/EC for compliance with requirements set out in Annex I to this Regulation. Article 6 Benchmarks The indicative benchmarks for best-performing air conditioners available on the market at the time of entry into force of this Regulation are set out in Annex IV. Article 7 Revision The Commission shall review this Regulation in the light of technological progress and present the result of this review to the Ecodesign Consultation Forum no later than 5 years from the date of the entry into force of this Regulation. The review shall in particular assess the efficiency and sound power level requirements, the approach to promote the use of low- global warming potential (GWP) refrigerants and the scope of the Regulation for air conditioners and possible changes in market share of types of appliances, including air conditioners above 12 kW rated output power. The review shall also assess the appropriateness of the standby and off mode requirements, seasonal calculation and measurement method, including considerations on the development of a possible seasonal calculation and measurement method for all air conditioners in the scope for cooling and heating seasons. Article 8 Entry into force and application 1. This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. 2. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 285, 31.10.2009, p. 10. (2) OJ L 161, 14.6.2006, p. 1. (3) OJ L 153, 18.6.2010, p. 13. (4) OJ L 339, 18.12.2008, p. 45. (5) OJ L 178, 6.7.2011, p. 1. (6) OJ L 217, 5.8.1998, p. 18. ANNEX I Ecodesign requirements 1. DEFINITIONS APPLICABLE FOR THE PURPOSES OF THE ANNEXES (1) reversible air conditioner means an air conditioner capable of both cooling and heating; (2) standard rating conditions means the combination of indoor (Tin) and outdoor temperatures (Tj) that describe the operating conditions while establishing the sound power level, rated capacity, rated air flow rate, rated energy efficiency ratio (EERrated ) and/or rated coefficient of performance (COPrated ), as set out in Annex II, Table 2; (3) indoor temperature (Tin) means the dry bulb indoor air temperature [ °C] (with the relative humidity indicated by the corresponding wet bulb temperature; (4) outdoor temperature (Tj) means the dry bulb outdoor air temperature [ °C] (with the relative humidity indicated by the corresponding wet bulb temperature); (5) rated energy efficiency ratio (EERrated ) means the declared capacity for cooling [kW] divided by the rated power input for cooling [kW] of a unit when providing cooling at standard rating conditions; (6) rated coefficient of performance (COPrated ) means the declared capacity for heating [kW] divided by the rated power input for heating [kW] of a unit when providing heating at standard rating conditions; (7) global warming potential (GWP) means the measure of how much 1 kg of the refrigerant applied in the vapour compression cycle is estimated to contribute to global warming, expressed in kg CO2 equivalents over a 100-year time horizon; GWP values considered will be those set out in Annex I to Regulation (EC) No 842/2006; for fluorinated refrigerants, the GWP values shall be those published in the Third Assessment Report (TAR), adopted by the Intergovernmental Panel on Climate Change (1) (2001 IPCC GWP values for a 100-year period); for non-fluorinated gases, the GWP values are those published in the first IPCC assessment (2) over a 100-year period; GWP values for mixtures of refrigerants shall be based on the formula stated in Annex I to Regulation (EC) No 842/2006; for refrigerants not included in the above references, the IPCC UNEP 2010 report on Refrigeration, Air Conditioning and Heat Pumps, dated February 2011, or newer, shall be used as a reference; (8) off mode is a condition in which the air conditioner or comfort fan is connected to the mains power source and is not providing any function. Also considered as off mode are conditions providing only an indication of off mode condition, as well as conditions providing only functionalities intended to ensure electromagnetic compatibility pursuant to Directive 2004/108/EC of the European Parliament and of the Council (3); (9) standby mode means a condition where the equipment (air conditioner or comfort fan) is connected to the mains power source, depends on energy input from the mains power source to work as intended and provides only the following functions, which may persist for an indefinite time: reactivation function, or reactivation function and only an indication of enabled reactivation function, and/or information or status display; (10) reactivation function means a function facilitating the activation of other modes, including active mode, by remote switch including remote control, internal sensor, timer to a condition providing additional functions, including the main function; (11) information or status display is a continuous function providing information or indicating the status of the equipment on a display, including clocks; (12) sound power level means the A-weighted sound power level [dB(A)] indoors and/or outdoors measured at standard rating conditions for cooling (or heating, if the product has no cooling function); (13) reference design conditions means the combination of requirements for the reference design temperature, the maximum bivalent temperature and the maximum operation limit temperature, as set out in Annex II, Table 3; (14) reference design temperature means the outdoor temperature [ °C] for either cooling (Tdesignc) or heating (Tdesignh) as described in Annex II, Table 3, at which the part load ratio shall be equal to 1, and which varies according the designated cooling or heating season; (15) part load ratio (pl(Tj)) means the outdoor temperature minus 16 °C, divided by the reference design temperature minus 16 °C, for either cooling or heating; (16) season means one of the four sets of operating conditions (available for four seasons: one cooling season, three heating seasons: average/colder/warmer) describing per bin the combination of outdoor temperatures and the number of hours these temperatures occur per season for which the unit is declared fit for purpose; (17) bin (with index j) means a combination of an outdoor temperature (Tj) and bin hours (hj), as set out in Annex II, Table 1; (18) bin hours means the hours per season (hj) the outdoor temperature occurs for each bin, as set out in Annex II, Table 1; (19) seasonal energy efficiency ratio (SEER) is the overall energy efficiency ratio of the unit, representative for the whole cooling season, calculated as the Reference annual cooling demand divided by the annual electricity consumption for cooling; (20) reference annual cooling demand (QC ) means the reference cooling demand [kWh/a] to be used as basis for calculation of SEER and calculated as the product of the design load for cooling (Pdesignc) and the equivalent active mode hours for cooling (HCE ); (21) equivalent active mode hours for cooling (HCE ) means the assumed annual number of hours [h/a] the unit must provide the design load for cooling (Pdesignc) in order to satisfy the reference annual cooling demand, as set out in Annex II, Table 4; (22) annual electricity consumption for cooling (QCE ) means the electricity consumption [kWh/a] required to meet the reference annual cooling demand and is calculated as the reference annual cooling demand divided by the active mode seasonal energy efficiency ratio (SEERon), and the electricity consumption of the unit for thermostat off-, standby-, off- and crankcase heater-mode during the cooling season; (23) active mode seasonal energy efficiency ratio (SEERon) means the average energy efficiency ratio of the unit in active mode for the cooling function, constructed from part load and bin-specific energy efficiency ratio's (EERbin(Tj)) and weighted by the bin hours the bin condition occurs; (24) part load means the cooling load (Pc(Tj)) or the heating load (Ph(Tj)) [kW] at a specific outdoor temperature Tj, calculated as the design load multiplied by the part load ratio; (25) bin-specific energy efficiency ratio (EERbin(Tj)) means the energy efficiency ratio specific for every bin j with outdoor temperature Tj in a season, derived from the part load, declared capacity and declared energy efficiency ratio (EERd(Tj)) for specified bins (j) and calculated for other bins through inter/extrapolation, when necessary corrected by the degradation coefficient; (26) seasonal coefficient of performance (SCOP) is the overall coefficient of performance of the unit, representative for the whole designated heating season (the value of SCOP pertains to a designated heating season), calculated as the reference annual heating demand divided by the annual electricity consumption for heating; (27) reference annual heating demand (QH ) means the reference heating demand [kWh/a], pertaining to a designated heating season, to be used as basis for calculation of SCOP and calculated as the product of the design load for heating (Pdesignh) and the seasonal equivalent active mode hours for heating (HHE ); (28) equivalent active mode hours for heating (HHE ) means the assumed annual number of hours [h/a] the unit must provide the design load for heating (Pdesignh) in order to satisfy the reference annual heating demand, as set out in Annex II, Table 4; (29) annual electricity consumption for heating (QHE ) means the electricity consumption [kWh/a] required to meet the indicated reference annual heating demand and which pertains to a designated heating season; and is calculated as the reference annual heating demand divided by the active mode seasonal coefficient of performance (SCOPon), and the electricity consumption of the unit for thermostat off-, standby-, off- and crankcase heater-mode during the heating season; (30) active mode seasonal coefficient of performance (SCOPon) means the average coefficient of performance of the unit in active mode for the designated heating season, constructed from the part load, electric back up heating capacity (where required) and bin-specific coefficients of performance (COPbin(Tj) and weighted by the bin hours the bin condition occurs; (31) electric back-up heater capacity (elbu(Tj)) is the heating capacity [kW] of a real or assumed electric back-up heater with COP of 1 that supplements the declared capacity for heating (Pdh(Tj)) in order to meet the part load for heating (Ph(Tj)) in case Pdh(Tj) is less than Ph(Tj), for the outdoor temperature (Tj); (32) bin-specific coefficient of performance (COPbin(Tj)) means the coefficient of performance specific for every bin j with outdoor temperature Tj in a season, derived from the part load, declared capacity and declared coefficient of performance (COPd(Tj)) for specified bins (j) and calculated for other bins through inter/extrapolation, when necessary corrected by the degradation coefficient; (33) declared capacity [kW] is the capacity of the vapour compression cycle of the unit for cooling (Pdc(Tj)) or heating (Pdh(Tj)), pertaining to an outdoor temperature Tj and indoor temperature (Tin), as declared by the manufacturer; (34) service value (SV) [(m3/min)/W] means for comfort fans the ratio of the maximum fan flow rate [m3/min] and the fan power input [W]; (35) capacity control means the ability of the unit to change its capacity by changing the volumetric flow rate. Units are to be indicated as fixed if the unit can not change its volumetric flow rate, §staged § if the volumetric flow rate is changed or varied in series of not more than two steps, or §variable § if the volumetric flow rate is changed or varied in series of three or more steps; (36) function means the indication of whether the unit is capable of indoor air cooling, indoor air heating or both; (37) design load means the declared cooling load (Pdesignc) and/or declared heating load (Pdesignh) [kW] at the reference design temperature, whereby for cooling mode, Pdesignc is equal to the declared capacity for cooling at Tj equal to Tdesignc; for heating mode, Pdesignh is equal to the part load at Tj equal to Tdesignh; (38) declared energy efficiency ratio (EERd(Tj)) means the energy efficiency ratio at a limited number of specified bins (j) with outdoor temperature (Tj), as declared by the manufacturer; (39) declared coefficient of performance (COPd(Tj)) means the coefficient of performance at a limited number of specified bins (j) with outdoor temperature (Tj), as declared by the manufacturer; (40) bivalent temperature (Tbiv) means the outdoor temperature (Tj) [ °C] declared by the manufacturer for heating at which the declared capacity equals the part load and below which the declared capacity must be supplemented with electric back up heater capacity in order to meet the part load for heating; (41) operation limit temperature (Tol) means the outdoor temperature [ °C] declared by the manufacturer for heating, below which air conditioner will not be able to deliver any heating capacity. Below this temperature, the declared capacity is equal to zero; (42) cycling interval capacity [kW] is the (time-weighted) average of the declared capacity over the cycling test interval for cooling (Pcycc) or heating (Pcych); (43) cycling interval efficiency for cooling (EERcyc) is the average energy efficiency ratio over the cycling test interval (compressor switching on and off), calculated as the integrated cooling capacity over the interval [kWh] divided by the integrated electric power input over that same interval [kWh]; (44) cycling interval efficiency for heating (COPcyc) is the average coefficient of performance over the cycling test interval (compressor switching on and off), calculated as the integrated heating capacity over the interval [kWh] divided by the integrated electric power input over that same interval [kWh]; (45) degradation coefficient is the measure of efficiency loss due to cycling (compressor switching on/off in active mode) established for cooling (Cdc), heating (Cdh) or chosen as default value 0,25; (46) active mode means the mode corresponding to the hours with a cooling or heating load of the building and whereby the cooling or heating function of the unit is activated. This condition may involve on/off-cycling of the unit in order to reach or maintain a required indoor air temperature; (47) thermostat-off mode means a mode corresponding to the hours with no cooling or heating load whereby the cooling or heating function of the unit is switched on but the unit is not operational as there is no cooling or heating load. This condition is therefore related to outdoor temperatures and not to indoor loads. Cycling on/off in active mode is not considered as thermostat off; (48) crankcase heater operation mode means a condition where the unit has activated a heating device to avoid the refrigerant migrating to the compressor in order to limit the refrigerant concentration in oil at compressor start; (49) thermostat-off mode power consumption (PTO ) means the power consumption of the unit [kW] while in thermostat-off mode; (50) standby mode power consumption (PSB ) means the power consumption of the unit [kW] while in standby mode; (51) off-mode power consumption (POFF ) means the power consumption of the unit [kW] while in off-mode; (52) crankcase heater mode power consumption (PCK ) means the power consumption of the unit [kW] while in crankcase heater operation mode; (53) thermostat-off mode operating hours (HTO ) means the annual number of hours [h/a] the unit is considered to be in thermostat-off mode, the value of which depends on the designated season and function; (54) standby mode operating hours (HSB ) means the annual number of hours [h/a] the unit is considered to be in standby mode, the value of which depends on the designated season and function; (55) off-mode operating hours (HOFF ) means the annual number of hours [h/a] the unit is considered to be in off-mode, the value of which depends on the designated season and function; (56) crankcase heater mode operating hours (HCK ) means the annual number of hours [h/a] the unit is considered to be in crankcase heater operation mode, the value of which depends on the designated season and function; (57) nominal air flow rate means the air flow rate [m3/h] measured at the air outlet of indoor and/or outdoor units (if applicable) of air conditioners at standard rating conditions for cooling (or heating, if the product has no cooling function); (58) rated power input for cooling (PEER ) means the electric power input [kW] of a unit when providing cooling at standard rating conditions; (59) rated power input for heating (PCOP ) means the electric power input [kW] of a unit when providing heating at standard rating conditions; (60) electricity consumption of single and double ducts (QSD respectively QDD ) means the electricity consumption of single or double duct air conditioners for the cooling and/or heating mode (whichever applies) [single duct in kWh/h, double duct in kWh/a]; (61) capacity ratio means the ratio of the total declared cooling or heating capacity of all operating indoor units to the declared cooling or heating capacity of the outdoor unit at standard rating conditions; (62) maximum fan flow rate (F) means the air flow rate of the comfort fan at its maximum setting [m3/min], measured at the fan outlet with the oscillating mechanism (if applicable) turned off; (63) oscillating mechanism means the capability of the comfort fan to automatically vary the direction of the air flow while the fan is operating; (64) fan sound power level means the A-weighted sound power level of the comfort fan while providing the maximum fan flow rate, measured at the outlet side; (65) fan active mode hours (HCE ) means the number of hours [h/a] the comfort fan is assumed to provide the maximum fan flow rate, as described in Annex II, Table 4. 2. REQUIREMENTS FOR MINIMUM ENERGY EFFICIENCY, MAXIMUM POWER CONSUMPTION IN OFF-MODE AND STANDBY MODE AND FOR MAXIMUM SOUND POWER LEVEL (a) From 1 January 2013, single duct and double duct air conditioners shall correspond to requirements as indicated in Tables 1, 2 and 3 below, calculated in accordance with Annex II. Single duct and double duct air conditioners and comfort fans shall fulfil the requirements on standby and off mode as indicated in Table 2 below. The requirements on minimum energy efficiency and maximum sound power shall relate to the standard rating conditions specified in Annex II, Table 2. Table 1 Requirements for minimum energy efficiency Double duct air conditioners Single duct air conditioners EERrated COPrated EERrated COPrated If GWP of refrigerant > 150 2,40 2,36 2,40 1,80 If GWP of refrigerant  ¤ 150 2,16 2,12 2,16 1,62 Table 2 Requirements for maximum power consumption in off-mode and standby mode for single duct and double duct air conditioners and comfort fans Off mode Power consumption of equipment in any off-mode condition shall not exceed 1,00 W. Standby mode The power consumption of equipment in any condition providing only a reactivation function, or providing only a reactivation function and a mere indication of enabled reactivation function, shall not exceed 1,00 W. The power consumption of equipment in any condition providing only information or status display, or providing only a combination of reactivation function and information or status display, shall not exceed 2,00 W. Availability of standby and/or off mode Equipment shall, except where this is inappropriate for the intended use, provide off mode and/or standby mode, and/or another condition which does not exceed the applicable power consumption requirements for off mode and/or standby mode when the equipment is connected to the mains power source. Table 3 Requirements for maximum sound power level Indoor sound power level in dB(A) 65 (b) From 1 January 2013, air conditioners, except single and double duct air conditioners, shall correspond to minimum energy efficiency and maximum sound power level requirements as indicated in Tables 4 and 5 below, calculated in accordance with Annex II. The requirements on energy efficiency shall take into account the reference design conditions specified in Annex II, Table 3 using the §Average § heating season where applicable. The requirements on sound power shall relate to the standard rating conditions specified in Annex II, Table 2 Table 4 Requirements for minimum energy efficiency SEER SCOP (Average heating season) If GWP of refrigerant > 150 3,60 3,40 If GWP of refrigerant  ¤ 150 3,24 3,06 Table 5 Requirements for maximum sound power level Rated capacity  ¤ 6 kW 6 < Rated capacity  ¤12 kW Indoor sound power level in dB(A) Outdoor sound power level in dB(A) Indoor sound power level in dB(A) Outdoor sound power level in dB(A) 60 65 65 70 (c) From 1 January 2014, air conditioners shall correspond to requirements as indicated in the table below, calculated in accordance with Annex II. The requirements on energy efficiency for air conditioners, excluding single and double duct air conditioners, shall relate to the reference design conditions specified in Annex II, Table 3 using the §Average § heating season where applicable. The requirements on energy efficiency for single and double duct air conditioners shall relate to the standard rating conditions specified in Annex II, Table 2. Table 6 Requirements for minimum energy efficiency Air conditioners, except double and single duct air conditioners Double duct air conditioners Single duct air conditioners SEER SCOP (heating season: Average) EERrated COPrated EERrated COPrated If GWP of refrigerant > 150 for < 6 kW 4,60 3,80 2,60 2,60 2,60 2,04 If GWP of refrigerant  ¤ 150 for < 6 kW 4,14 3,42 2,34 2,34 2,34 1,84 If GWP of refrigerant > 150 for 6-12 kW 4,30 3,80 2,60 2,60 2,60 2,04 If GWP of refrigerant  ¤ 150 for 6-12 kW 3,87 3,42 2,34 2,34 2,34 1,84 (d) From 1 January 2014, single duct and double duct air conditioners and comfort fans shall correspond to requirements as indicated in Table 7 below, calculated in accordance with Annex II. Table 7 Requirements for maximum power consumption in off-mode and standby mode Off mode Power consumption of equipment in any off-mode condition shall not exceed 0,50 W. Standby mode The power consumption of equipment in any condition providing only a reactivation function, or providing only a reactivation function and a mere indication of enabled reactivation function, shall not exceed 0,50 W. The power consumption of equipment in any condition providing only information or status display, or providing only a combination of reactivation function and information or status display shall not exceed 1,00 W. Availability of standby and/or off mode Equipment shall, except where this is inappropriate for the intended use, provide off mode and/or standby mode, and/or another condition which does not exceed the applicable power consumption requirements for off mode and/or standby mode when the equipment is connected to the mains power source. Power management When equipment is not providing the main function, or when other energy-using product(s) are not dependent on its functions, equipment shall, unless inappropriate for the intended use, offer a power management function, or a similar function, that switches equipment after the shortest possible period of time appropriate for the intended use of the equipment, automatically into:  standby mode, or  off mode, or  another condition which does not exceed the applicable power consumption requirements for off mode and/or standby mode when the equipment is connected to the mains power source. The power management function shall be activated before delivery. 3. PRODUCT INFORMATION REQUIREMENTS (a) From 1 January 2013, as regards air conditioners and comfort fans, the information set out in points below and calculated in accordance with Annex II shall be provided on: (i) the technical documentation of the product; (ii) free access websites of manufacturers of air conditioners and comfort fans; (b) The manufacturer of air conditioners and comfort fans shall provide laboratories performing market surveillance checks, upon request, the necessary information on the setting of the unit as applied for the establishment of declared capacities, SEER/EER, SCOP/COP values and service values and provide contact information for obtaining such information. (c) Information requirements for air conditioners, except double duct and single duct air conditioners. Table 1 Information requirements (4) (the number of decimals in the box indicates the precision of reporting) Information to identify the model(s) to which the information relates to: Function (indicate if present) If function includes heating: Indicate the heating season the information relates to. Indicated values should relate to one heating season at a time. Include at least the heating season §Average §. cooling Y/N Average (mandatory) Y/N heating Y/N Warmer (if designated) Y/N Colder (if designated) Y/N Item symbol value unit Item symbol value unit Design load Seasonal efficiency cooling Pdesignc x,x kW cooling SEER x,x  heating/Average Pdesignh x,x kW heating/Average SCOP/A x,x  heating/Warmer Pdesignh x,x kW heating/Warmer SCOP/W x,x  heating/Colder Pdesignh x,x kW heating/Colder SCOP/C x,x  Declared capacity (5) for cooling, at indoor temperature 27(19) °C and outdoor temperature Tj Declared energy efficiency ratio (5), at indoor temperature 27(19) °C and outdoor temperature Tj Tj = 35 °C Pdc x,x kW Tj = 35 °C EERd x,x  Tj = 30 °C Pdc x,x kW Tj = 30 °C EERd x,x  Tj = 25 °C Pdc x,x kW Tj = 25 °C EERd x,x  Tj = 20 °C Pdc x,x kW Tj = 20 °C EERd x,x  Declared capacity (5) for heating/Average season, at indoor temperature 20 °C and outdoor temperature Tj Declared coefficient of performance (5)/Average season, at indoor temperature 20 °C and outdoor temperature Tj Tj =  7 °C Pdh x,x kW Tj =  7 °C COPd x,x  Tj = 2 °C Pdh x,x kW Tj = 2 °C COPd x,x  Tj = 7 °C Pdh x,x kW Tj = 7 °C COPd x,x  Tj = 12 °C Pdh x,x kW Tj = 12 °C COPd x,x  Tj = bivalent temperature Pdh x,x kW Tj = bivalent temperature COPd x,x  Tj = operating limit Pdh x,x kW Tj = operating limit COPd x,x  Declared capacity (5) for heating/Warmer season, at indoor temperature 20 °C and outdoor temperature Tj Declared coefficient of performance (5)/Warmer season, at indoor temperature 20 °C and outdoor temperature Tj Tj = 2 °C Pdh x,x kW Tj = 2 °C COPd x,x  Tj = 7 °C Pdh x,x kW Tj = 7 °C COPd x,x  Tj = 12 °C Pdh x,x kW Tj = 12 °C COPd x,x  Tj = bivalent temperature Pdh x,x kW Tj = bivalent temperature COPd x,x  Tj = operating limit Pdh x,x kW Tj = operating limit COPd x,x  Declared capacity (5) for heating/Colder season, at indoor temperature 20 °C and outdoor temperature Tj Declared coefficient of performance (5)/Colder season, at indoor temperature 20 °C and outdoor temperature Tj Tj =  7 °C Pdh x,x kW Tj =  7 °C COPd x,x  Tj = 2 °C Pdh x,x kW Tj = 2 °C COPd x,x  Tj = 7 °C Pdh x,x kW Tj = 7 °C COPd x,x  Tj = 12 °C Pdh x,x kW Tj = 12 °C COPd x,x  Tj = bivalent temperature Pdh x,x kW Tj = bivalent temperature COPd x,x  Tj = operating limit Pdh x,x kW Tj = operating limit COPd x,x  Tj =  15 °C Pdh x,x kW Tj =  15 °C COPd x,x  Bivalent temperature Operating limit temperature heating/Average Tbiv x °C heating/Average Tol x °C heating/Warmer Tbiv x °C heating/Warmer Tol x °C heating/Colder Tbiv x °C heating/Colder Tol x °C Cycling interval capacity Cycling interval efficiency for cooling Pcycc x,x kW for cooling EERcyc x,x  for heating Pcych x,x kW for heating COPcyc x,x  Degradation co-efficient cooling (6) Cdc x,x  Degradation co-efficient heating (6) Cdh x,x  Electric power input in power modes other than active mode Annual electricity consumption off mode POFF x,x kW cooling QCE x kWh/a standby mode PSB x,x kW heating/Average QHE x kWh/a thermostat-off mode PTO x,x kW heating/Warmer QHE x kWh/a crankcase heater mode PCK x,x kW heating/Colder QHE x kWh/a Capacity control (indicate one of three options) Other items fixed Y/N Sound power level (indoor/outdoor) LWA x,x/x,x dB(A) staged Y/N Global warming potential GWP x kgCO2 eq. variable Y/N Rated air flow (indoor/outdoor)  x/x m3/h Contact details for obtaining more information Name and address of the manufacturer or of its authorised representative. In as much as is relevant in view of the functionality, the manufacturer shall supply the information as requested in the above Table 1 in the technical documentation of the product. For units with capacity control marked staged, two values for the highest and lowest, noted hi/lo divided by a slash (/) will be declared in each box under Declared capacity. (d) Information requirements for single duct and double duct air conditioners. Single duct air conditioners shall be named local air conditioners in packaging, product documentation and in any advertisement material, whether electronic or in paper. Manufacturer shall provide information as detailed in the table below. Table 2 Information requirements Information to identify the model(s) to which the information relates to [fill in as necessary] Description Symbol Value Unit Rated capacity for cooling Prated for cooling [x,x] kW Rated capacity for heating Prated for heating [x,x] kW Rated power input for cooling PEER [x,x] kW Rated power input for heating PCOP [x,x] kW Rated Energy efficiency ratio EERd [x,x]  Rated Coefficient of performance COPd [x,x]  Power consumption in thermostat-off mode PTO [x,x] W Power consumption in standby mode PSB [x,x] W Electricity consumption of single/double duct appliances (indicate for cooling and heating separately) DD: QDD DD: [x] DD: kWh/a SD: QSD SD: [x,x] SD: kWh/h Sound power level LWA [x] dB(A) Global warming potential GWP [x] kgCO2 eq. Contact details for obtaining more information Name and address of the manufacturer or of its authorised representative. (e) Information requirements for comfort fans. Manufacturer shall provide information as detailed in the table below. Table 3 Information requirements Information to identify the model(s) to which the information relates to [fill in as necessary] Description Symbol Value Unit Maximum fan flow rate F [x,x] m3/min Fan power input P [x,x] W Service value SV [x,x] (m3/min)/W Standby power consumption PSB [x,x] W Fan sound power level LWA [x] dB(A) Maximum air velocity c [x,x] meters/sec Measurement standard for service value [state here the reference to measurement standard used] Contact details for obtaining more information Name and address of the manufacturer or of its authorised representative. (1) IPCC Third Assessment Climate Change 2001. A Report of the Intergovernmental Panel on Climate Change: http://www.ipcc.ch/publications_and_data/publications_and_data_reports.shtml (2) Climate Change, The IPCC Scientific Assessment, J.T. Houghton, G.J. Jenkins, J.J. Ephraums (ed.) Cambridge University Press, Cambridge (UK) 1990. (3) OJ L 390, 31.12.2004, p. 24. (4) For multisplit appliances, data shall be provided at capacity ratio of 1. (5) For staged capacity units, two values divided by a slash (/) will be declared in each box in the section Declared capacity of the unit and declared EER/COP of the unit. (6) If default Cd = 0,25 is chosen then (results from) cycling tests are not required. Otherwise either the heating or cooling cycling test value is required. ANNEX II Measurements and calculations 1. For the purposes of compliance and verification of compliance with the requirements of this Regulation, measurements and calculations shall be made using harmonised standards the reference numbers of which have been published in the Official Journal of European Union, or other reliable, accurate and reproducible method, which takes into account the generally recognised state of the art methods, and whose results are deemed to be of low uncertainty. They shall fulfil all of the following technical parameters. 2. The determination of the seasonal energy consumption and efficiency for seasonal energy efficiency ratio (SEER) and seasonal coefficient of performance (SCOP) shall take into account: (a) European cooling and heating season(s), as defined in Table 1 below; (b) reference design conditions, as defined in Table 3 below; (c) electric energy consumption for all relevant modes of operation, using time periods as defined in Table 4 below; (d) effects of the degradation of the energy efficiency caused by on/off cycling (if applicable) depending on the type of control of the cooling and/or heating capacity; (e) corrections on the seasonal coefficients of performance in conditions where the heating load can not be met by the heating capacity; (f) the contribution of a back-up heater (if applicable) in the calculation of the seasonal efficiency of a unit in heating mode. 3. Where the information relating to a specific model, being a combination of indoor and outdoor unit(s), has been obtained by calculation on the basis of design, and/or extrapolation from other combinations, the documentation should include details of such calculations and/or extrapolations, and of tests undertaken to verify the accuracy of the calculations undertaken (including details of the mathematical model for calculating performance of such combinations, and of measurements taken to verify this model). 4. The rated energy efficiency ratio (EERrated) and, when applicable, rated coefficient of performance (COPrated) for single and double duct air conditioners shall be established at the standard rating conditions as defined in Table 2 below. 5. The calculation of seasonal electricity consumption for cooling (and/or heating) shall take into account electric energy consumption of all relevant modes of operation, as defined in Table 3 below, using operational hours, as defined in Table 4 below. 6. The comfort fan efficiency shall be determined on the basis of the nominal air flow rate of the unit divided by the nominal electric power input of the unit. Table 1 Cooling and heating season bins (j = bin index, Tj = outdoor temperature, hj = hours per annum per bin) where §db § = dry bulb temperature COOLING SEASON j # Tj °C db hj h/annum 1 17 205 2 18 227 3 19 225 4 20 225 5 21 216 6 22 215 7 23 218 8 24 197 9 25 178 10 26 158 11 27 137 12 28 109 13 29 88 14 30 63 15 31 39 16 32 31 17 33 24 18 34 17 19 35 13 20 36 9 21 37 4 22 38 3 23 39 1 24 40 0 Total h. 2 602 HEATING SEASON j # Tj °C db hj h/annum Average Warmer Colder 1 to 8  30 to  23 0 0 0 9 22 0 0 1 10 21 0 0 6 11 20 0 0 13 12 19 0 0 17 13 18 0 0 19 14 17 0 0 26 15 16 0 0 39 16 15 0 0 41 17 14 0 0 35 18 13 0 0 52 19 12 0 0 37 20 11 0 0 41 21 10 1 0 43 22 9 25 0 54 23 8 23 0 90 24 7 24 0 125 25 6 27 0 169 26 5 68 0 195 27 4 91 0 278 28 3 89 0 306 29 2 165 0 454 30 1 173 0 385 31 0 240 0 490 32 1 280 0 533 33 2 320 3 380 34 3 357 22 228 35 4 356 63 261 36 5 303 63 279 37 6 330 175 229 38 7 326 162 269 39 8 348 259 233 40 9 335 360 230 41 10 315 428 243 42 11 215 430 191 43 12 169 503 146 44 13 151 444 150 45 14 105 384 97 46 15 74 294 61 Total h. 4 910 3 590 6 446 Table 2 Standard rating conditions, temperatures in §dry bulb § air temperature ( §wet bulb § indicated in brackets) Appliance Function Indoor air temperature ( °C) Outdoor air temperature ( °C) air conditioners, excluding single duct air conditioners cooling 27 (19) 35 (24) heating 20 (max. 15) 7(6) single duct air conditioner cooling 35 (24) 35 (24) (1) heating 20 (12) 20 (12) (1) Table 3 Reference design conditions, temperatures in §dry bulb § air temperature ( §wet bulb § indicated in brackets) Function/season Indoor air temperature ( °C) Outdoor air temperature ( °C) Bivalent temperature ( °C) Operating limit temperature ( °C) Tin Tdesignc/Tdesignh Tbiv Tol cooling 27 (19) Tdesignc = 35 (24) n.a. n.a. heating/Average 20 (15) Tdesignh =  10 (  11) max. 2 max.  7 heating/Warmer Tdesignh = 2 (1) max. 7 max. 2 heating/Colder Tdesignh =  22 (  23) max.  7 max.  15 Table 4 Operational hours per type of appliance per functional mode to be used for calculation of electricity consumption Type of appliance/functionality (if applicable) Unit Heating season On mode Thermostat-off mode Standby mode Off mode Crankcase heater mode cooling: HCE heating: HHE HTO HSB HOFF HCK Air conditioners, except single and double duct air conditioner Cooling mode, if appliance offers cooling only h/annum 350 221 2 142 5 088 7 760 Cooling and heating modes, if appliance offers both modes Cooling mode h/annum 350 221 2 142 0 2 672 Heating mode h/annum Average 1 400 179 0 0 179 Warmer 1 400 755 0 0 755 Colder 2 100 131 0 0 131 Heating mode, if appliance offers heating only h/annum Average 1 400 179 0 3 672 3 851 Warmer 1 400 755 0 4 345 4 476 Colder 2 100 131 0 2 189 2 944 Double duct air conditioner Cooling mode, if appliance offers cooling only h/60 min 1 n/a n/a n/a n/a Cooling and heating modes, if appliance offers both modes Cooling mode h/60 min 1 n/a n/a n/a n/a Heating mode h/60 min 1 n/a n/a n/a n/a Heating mode, if appliance offers heating only h/60 min 1 n/a n/a n/a n/a Single duct air conditioner Cooling mode h/60 min 1 n/a n/a n/a n/a Heating mode h/60 min 1 n/a n/a n/a n/a (1) In case of single duct air conditioners the condenser (evaporator) when cooling (heating) is not supplied with outdoor air, but indoor air. ANNEX III Verification procedure for market surveillance purposes When performing the market surveillance checks referred to in Article 3(2) of Directive 2009/125/EC, the authorities of the Member States shall apply the following verification procedure for the requirements set out in Annex I. 1. The authorities of the Member State shall test one single unit. 2. The air conditioner model, except single and double duct air conditioners, shall be considered to comply with the requirements set out in Annex I, as applicable, to this Regulation, if its seasonal energy efficiency ratio (SEER), or seasonal coefficient for performance (SCOP), if applicable, is not less than the declared value minus 8 % at the declared capacity of the unit. The SEER and SCOP values shall be established in accordance with Annex II. The model of a single and double duct air conditioner shall be considered to comply with the requirements set out in Annex I, as applicable, to this Regulation, if the results for off-mode and standby-mode conditions do not exceed the limit values by more than 10 %, and if the energy efficiency ratio (EERrated), or coefficient for performance (COPrated), if applicable, is not less than the declared value minus 10 %. The EER and COP values shall be established in accordance with Annex II. The air conditioner model shall be considered to comply with the requirements set out in this Regulation, as applicable, if the maximum sound power level does not exceed more than 2 dB(A) of the declared value. 3. If the result referred to in point 2 is not achieved, the market surveillance authority shall randomly select three additional units of the same model for testing. 4. The air conditioner model, except single and double duct air conditioners, shall be considered to comply with the requirements set out in Annex I, as applicable, to this Regulation, if the average of the three units for the seasonal energy efficiency ratio (SEER), or seasonal coefficient of performance (SCOP), if applicable, is not less than the declared value minus 8 % at the declared capacity of the unit. The SEER and SCOP values shall be established in accordance with Annex II. The model of a single and double duct air conditioner shall be considered to comply with the requirements set out in Annex I, as applicable, to this Regulation, if the average of the results of the three units for off-mode and standby-mode conditions do not exceed the limit values by more than 10 %, and if the average of the energy efficiency ratio (EERrated), or coefficient of performance (COPrated), if applicable, is not less than the declared value minus 10 %. The EER and COP values shall be established in accordance with Annex II. The air conditioner model shall be considered to comply with the requirements set out in this Regulation, as applicable, if the average of the maximum sound power level does not exceed more than 2 dB(A) of the declared value. 5. If the results referred to in point 4 are not achieved, the model shall be considered not to comply with this Regulation. For the purposes of checking conformity with the requirements of this Regulation, Member States shall apply the procedures referred to in Annex II, and harmonised standards the reference numbers of which have been published in the Official Journal of the European Union, or other reliable, accurate and reproducible calculation and measurement methods, which take into account the generally recognised state-of-the-art. ANNEX IV Benchmarks At the time of entry into force of this Regulation, the best available technology on the market for air conditioners in terms of their energy performance was identified as follows: Benchmarks for air conditioners Air conditioners, excluding double duct and single duct air conditioners Double duct air conditioner Single duct air conditioner SEER SCOP EER COP EER COP 8,50 5,10 3,00 (1) 3,15 3,15 (1) 2,60 Benchmark for the level of GWP of the refrigerant used in the air conditioner is GWP  ¤ 20. (1) Based on efficiency of evaporatively cooled single duct air conditioners.